 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     HOME CARE ASSOCIATION OF                              1:19-cv-00929-AWI-EPG
13   AMERICA, CALIFORNIA
     ASSOCIATION FOR HEALTH SERVICE                    STIPULATION AND ORDER
14   AT HOME,                                          AMENDING BRIEFING SCHEDULE
                                                       FOR CROSS-MOTIONS FOR
15                                         Plaintiffs, SUMMARY JUDGMENT
16                  v.                                     Judge:        The Honorable Anthony W.
                                                                         Ishii
17
     GAVIN NEWSOM, IN HIS OFFICIAL                         Action Filed: July 3, 2019
18   CAPACITY AS GOVERNOR OF
     CALIFORNIA, XAVIER BECERRA, IN
19   HIS OFFICIAL CAPACITY AS
     ATTORNEY GENERAL FOR THE
20   STATE OF CALIFORNIA, AND
     KIMBERLY JOHNSON, IN HER
21   OFFICIAL CAPACITY AS DIRECTOR
     OF THE CALIFORNIA DEPARTMENT
22   OF SOCIAL SERVICES,
23                                       Defendants.
24

25         On August 27, 2019, the parties stipulated to a briefing schedule and hearing date for cross-

26   motions for summary judgment. On August 28, 2019, the Court granted the stipulation in part

27   and adopted a slightly different briefing schedule.

28
                                                       1
                                    Stipulation and Order Amending Briefing Schedule (1:19-Cv-00929-AWI-EPG)
 1         IT IS HEREBY STIPULATED by and between the undersigned counsel, subject to the

 2   approval of the Court, that because of the vacation plans of Defendants’ counsel in November

 3   (when opposition to summary judgment is due) that the Court slightly amend the previous

 4   briefing schedule, moving up the date for the parties to simultaneously file their cross-motions for

 5   summary judgment from October 28 to October 21. No other deadlines in the Court’s previous

 6   briefing schedule will be affected.

 7

 8                                                         Respectfully submitted,
 9   Dated: September 4, 2019                              XAVIER BECERRA
                                                           Attorney General of California
10

11
                                                           /s/ Seth E. Goldstein
12                                                         SETH E. GOLDSTEIN
                                                           Deputy Attorney General
13                                                         Attorneys for Defendants
14   Dated: September 4, 2019                              LITTLER MENDELSON, P.C.
15                                                         /s/ Bruce J. Sarchet
16                                                         BRUCE J. SARCHET
                                                           Attorneys for Plaintiffs
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
                                    Stipulation and Order Amending Briefing Schedule (1:19-Cv-00929-AWI-EPG)
 1                                                ORDER

 2        The Court hereby amends the previous schedule by requiring the parties to simultaneously

 3   file their opening briefs in support of summary judgment on or before October 21, 2019.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 6, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
                                   Stipulation and Order Amending Briefing Schedule (1:19-Cv-00929-AWI-EPG)
